Citation Nr: 0414000	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  96-51 957	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of typhoid fever. 

3.  Entitlement to service connection for residuals of a 
spinal tap.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1957.  
The issues stated on the first page of this decision come 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the August 1996 rating decision, the RO also denied 
reopening the veteran's claims of entitlement to service 
connection for residuals of a back injury and residuals of 
typhoid fever, and, denied entitlement to service connection 
for residuals of a spinal tap as not well grounded.  In a 
statement dated in September 1996 and accepted as a notice of 
disagreement with respect to the issues listed on the first 
page of this decision, the veteran argued that VA 
"erroneously" denied his claims of entitlement to service 
connection for a back disorder, typhoid fever and residuals 
of a spinal tap.  In the statement of the case issued in 
October 1996, the RO then included the issue of whether clear 
and unmistakable error (CUE) existed in the April 1978 rating 
decision, and all subsequent decisions, denying entitlement 
to service connection for a back disability, residuals of a 
spinal tap and residuals of typhoid fever.  That issue was 
also included in the supplemental statements of the case 
issued in September 1997 and May 2003.  

From the Board's review of the record, the propriety and 
extent of appellate jurisdiction over any CUE questions 
remains unclear.  First, it does not appear that there is any 
final decision of record on the issue of entitlement to 
service connection for residuals of a spinal tap.  See Best 
v. Brown, 10 Vet. App. 322, 325 (1997) (holding, inter alia, 
that an appellant cannot raise a CUE claim with respect to an 
RO decision that is not final.)  

Second, a review of the claims file reflects that the past 
prior denials include final decisions by the Board.  Revision 
of a Board decision based on CUE must be raised by motion and 
must meet certain requirements in order to qualify for 
review.  See 38 C.F.R. § 20.1404(a) (2003).

Third, neither the veteran nor his representative has at any 
point identified a specific rating decision or Board decision 
in which error is claimed, nor have they identified any error 
of fact or law as forming the basis for revision of any prior 
decision based on CUE.  In fact, it appears that the 
veteran's use of the word "erroneously" was instead 
intended as an expression of disagreement with the August 
1996 rating decision that is, in fact, on appeal.  Here the 
Board emphasizes that "CUE is a very specific and rare kind 
of 'error.'", and that, 

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In this case 
neither the veteran nor his representative offered such 
argument or details regarding a CUE claim and did not even 
reference the issue until subsequent to the statement of the 
case and supplemental statements of the case, at which time 
it was included in presentations submitted by the veteran's 
representative in February and March 2004.

The Board notes that any CUE issue are not, in any case, 
inextricably intertwined with the materiality issues decided 
in the decision herein below.  See, e.g., Kellar v. Brown, 
6 Vet. App. 157 (1994).  Thus, at this time, and to avoid 
otherwise delaying the identified notification and 
development actions requested in the REMAND, the question as 
to whether any valid CUE claim has been raised and/or timely 
and adequately perfected for appeal to the Board is referred 
to the RO for appropriate clarification.  Such action should 
include identifying whether, in fact, the veteran intends to 
pursue an appeal of the issue of whether there is CUE in any 
prior RO rating decision, and, if so, having the veteran 
identify the decision(s) in question and the basis/es for the 
CUE claim(s), after which the RO should take appropriate 
adjudicative action to ensure that the veteran is provided 
with an explanation as to the reasons and bases for any 
determination as to CUE in each rating decision identified 
and then is properly advised as to the procedures and time 
limits in which to appeal any unfavorable determination.  

The veteran is also hereby advised that if he desires to 
pursue revision of any prior Board decision based on CUE he 
must take the appropriate steps consistent with 
38 C.F.R. § 20.1404(a) (2003) before such matter will be 
reviewed.

The Board REMANDS the issue of entitlement to service 
connection for residuals of a spinal tap to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to that claim.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims to reopen.

2.  The RO last denied the veteran entitlement to service 
connection for residuals of a back injury in an unappealed 
rating decision dated in May 1989.

3.  Some of the evidence received since May 1989 is neither 
cumulative nor redundant, but the additionally-received 
evidence does not bear directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with the evidence previously assembled, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  The Board last denied the veteran entitlement to service 
connection for residuals of typhoid fever in an unappealed 
decision dated in August 1981.

5.  Some of the evidence received since August 1981 is 
neither cumulative, nor redundant, but it does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with the 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1989 decision denying entitlement to service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.  The Board's August 1981 decision denying entitlement to 
service connection for residuals of typhoid fever is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 19.104 
(1981).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of typhoid fever.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the veteran's claims to 
reopen does not prejudice the veteran in the disposition of 
those claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

First, in several letters dated October 2002, the RO 
acknowledged the veteran's claims, informed the veteran of 
its expanded duties to notify and assist, explained that it 
was developing his claims pursuant to the latter duty, 
requested the veteran to submit any pertinent evidence he had 
to support his claims, including medical evidence linking 
current disabilities to service, and indicated that it would 
assist the veteran in obtaining and developing all pertinent 
evidence provided he identified the source or sources of the 
evidence.  The RO explained that it was required to make 
reasonable efforts to assist the veteran in obtaining all 
pertinent evidence, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent information.  The RO requested 
the veteran to identify the names and addresses of 
individuals who had relevant records that needed to be 
secured, and the approximate time frame covered by the 
records and to sign the enclosed forms authorizing release of 
his treatment records.  The RO told the veteran that, if he 
wished, he could obtain these records on his own initiative 
and send them to the RO.  The RO indicated that it had 
already requested or received records from a variety of VA 
and private treatment providers.  The RO concluded that it 
would provide the veteran a medical examination or secure a 
medical opinion if it thought that such an examination or 
opinion was necessary to make a decision in the case.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.   

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Pelegrini, 17 Vet. 
App. at 422.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran in October 2002 was not 
sent prior to the first AOJ adjudication of the claim, it was 
sent prior to the transfer and certification of the veteran's 
appeal to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2003).  

Specifically, this notice informed the veteran of the 
evidence and information needed to support his claims.  It 
also indicated that VA would assist the veteran in obtaining 
all outstanding evidence, but that in the meantime, the 
veteran should submit any pertinent evidence he had to 
support his claims.  See Pelegrini, 17 Vet. App. at 422 
(holding that VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim).  

Moreover, in addition to the notice sent in October 2002, the 
RO sent the veteran other documents with additional 
information regarding his claims.  The RO received the 
veteran's claims to reopen in May 1996.  Thereafter, in a 
rating decision dated August 1996, the RO denied those 
claims.  As previously indicated, after the rating decision 
was promulgated, the RO provided the veteran notice regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  In addition, in the aforementioned letters and rating 
decision, a statement of the case issued in October 1996, and 
supplemental statements of the case issued in September 1997 
and May 2003, the RO notified the veteran of the reasons for 
which his claims had been denied, the evidence it had 
considered in denying that claims, and the evidence the 
veteran still needed to submit to substantiate his claims, 
and provided him the regulations pertinent to his claims, 
including those governing VA's duties to notify and assist 
and involving claims to reopen filed prior to August 29, 
2001.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  In particular, 
the RO endeavored to secure and associate with the claims 
file all evidence the veteran identified as being pertinent 
to his claims to reopen, including his service medical 
records, VA and private treatment records, and information 
from the Social Security Administration.  Until the veteran 
submits evidence sufficient to reopen his claims, VA is not 
required to conduct medical inquiry in an effort to 
substantiate those claims.  38 U.S.C.A.§ 5103A (d). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a) (2003)).  This amendment does not apply to 
the veteran's appeal as he filed his claim prior to August 
29, 2001.



The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

A.  Residuals - Back Injury

The RO and the Board previously denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury on multiple occasions.  Specifically, the RO denied 
the claim in rating decisions dated from January 1978 and 
March 1978, and the Board affirmed the latter decision in 
August 1981.  The RO again denied the veteran's claim in 
rating decisions dated June 1982, May 1983, and March 1984, 
and the Board affirmed the latter decision in August 1985.  
The RO again denied the veteran's claim in November 1987, 
April 1988, and May 1989.  The RO and the Board based its 
multiple denials on the following findings: 
(1) Although the veteran suffered a back injury in service, 
residuals of that injury were acute and transitory and 
resolved without permanent residual disability; 
(2) The veteran did not seek back treatment from the time of 
his discharge in April 1957 to 1970; and (3) There is no 
medical evidence of record linking any back disorder 
diagnosed since 1971 to the in-service back injury.

The RO based its last denial on the finding that the veteran 
had not submitted new and material evidence to reopen his 
claim.  The RO specifically found that, although newly 
submitted medical records reflected recent back treatment and 
indicated that the veteran had reported an in-service back 
injury, they did not establish that the current back disorder 
was incurred in or aggravated by the veteran's military 
service.  The RO considered statements of the veteran's 
representative and VA treatment records in support of the 
veteran's claim.  In a letter dated June 1989, the RO 
notified the veteran of the rating decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The May 
1989 decision is thus final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988). 

The veteran attempted to reopen his claim for service 
connection for residuals of a back injury by written 
statement received in May 1996.  The evidence that has been 
associated with the claims file since the RO's May 1989 
rating decision, or last final disallowance, includes: (1) 
written statements of the veteran and his representative; (2) 
treatment records from Erlanger Medical Center; (3) service 
medical and personnel records; (4) the veteran's hearing 
testimony; (5) a written statement of the veteran's pastor; 
(6) treatment records from Plaza Physical Therapy; (7) 
treatment records from Siskin Rehabilitation Group, P.C.; (8) 
treatment records from McLaurin Neurodiagnostics, P.C.; (9) a 
report of Kenneth H. Kurjan, D.O.; (10) a report of Andrew 
Cykiert, D.O.; (11) treatment records from Frederick K. 
Lewerenz, D.O.; (12) treatment records from the VA Medical 
Center at Allen Park; (13) treatment records from University 
of Michigan Hospital; (14) prescriptions signed by Ilija 
Urosev, M.D.; and (15) a report from Northeast Community 
Hospital.

With the exception of the service medical and personnel 
records and some of the written statements of the veteran, 
the Board finds that the newly-received evidence is new as it 
is neither cumulative nor redundant of information previously 
considered.  The Board does not find that this evidence is 
material, however, as it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  

Specifically, the newly submitted written statements of the 
veteran and his representative and pastor and the veteran's 
hearing testimony merely confirm that the in-service back 
injury occurred and that the veteran has received treatment 
for back complaints since his discharge from service.  Both 
of these facts were known at the time of the last final 
disallowance.  The statements and testimony also restate the 
veteran's previously expressed belief that the current back 
complaints are related to the in-service injury.  These 
statements and testimony, alone, are insufficient to prove a 
nexus between such complaints and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
Hickson v. West, 11 Vet App (1998), the Court held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.

The newly submitted medical documents, specifically, the 
treatment records from Plaza Physical Therapy, Siskin 
Rehabilitation Group, P.C., McLaurin Neurodiagnostics, P.C., 
Dr. Lewerenz, and the University of Michigan Hospital, merely 
show that, since March 1990, the veteran has continued to 
complain of, and receive treatment for, variously diagnosed 
back disorders.  While the veteran was being treated, 
however, no medical professional linked the veteran's current 
back disorder to the in-service back injury.  The absence of 
such a link formed the basis of the RO's last denial of the 
veteran's claim for service connection for residuals of a 
back injury and absent competent evidence speaking to such, 
reopening is not warranted.   

Having determined that new and material evidence has not been 
submitted, the Board may not reopen the veteran's previously 
denied claim of entitlement to service connection for 
residuals of a back injury.  

B.  Residual - Typhoid Fever

The RO previously denied the veteran's claim of entitlement 
to service connection for residuals of typhoid fever in a 
rating decision dated January 1978.  The Board affirmed this 
decision in August 1981.  The Board based its denial on the 
following findings: (1) although the veteran was treated for 
suspected typhoid fever in service, the fever was acute and 
transitory and resolved without permanent residual 
disability; and (2) since discharge, the veteran has not been 
treated for residuals of that fever.  In denying the 
veteran's claim, the Board considered the veteran's service 
medical and personnel records, written statements of the 
veteran, his representative, and multiple acquaintances, the 
veteran's hearing testimony, VA treatment records, a VA 
examination report, and treatment records from Henry Ford 
Hospital, The Grace Hospital, Memorial Hospital, and Sidney 
Goldman, M.D.  The Board notified the veteran of the August 
1981 decision and of his appellate rights with regard to the 
decision. 

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 19.104 
(1981).  The veteran in this case did not file a motion for 
reconsideration of the Board's August 1981 decision, nor did 
he appeal the decision to the Court.  The Board's August 1981 
decision is thus final. 

The veteran attempted to reopen his claim for service 
connection for residuals of typhoid fever by written 
statement received in May 1996.  The evidence that has been 
associated with the claims file since the Board last denied 
this claim in August 1981 includes: (1) written statements of 
the veteran, his representative, multiple acquaintances and a 
potential employer; (2) treatment records from Loranger 
Chiropractic Clinic, P.C.; (3) treatment records from 
Providence Hospital; 
(4) treatment records from Wayne County Social Services; (5) 
treatment records from Michigan Department of Social 
Services; (6) treatment records from Erlanger Medical Center; 
(7) service medical and personnel records; (8) the veteran's 
hearing testimony; (9) a written statement of the veteran's 
pastor; (10) treatment records from Plaza Physical Therapy; 
(11) treatment records from Siskin Rehabilitation Group, 
P.C.; (12) treatment records from McLaurin Neurodiagnostics, 
P.C.; (13) a report of Kenneth H. Kurjan, D.O.; (14) a report 
of Andrew Cykiert, D.O.; 
(15) treatment records from Frederick K. Lewerenz, D.O.; (16) 
treatment records from the VA Medical Center at Allen Park; 
(17) treatment records from University of Michigan Hospital; 
(18) prescriptions signed by Ilija Urosev, M.D.; and (19) a 
report from Northeast Community Hospital.

With the exception of the service medical and personnel 
records and some of the written statements of the veteran, 
the Board finds that this evidence is new as it is neither 
cumulative, nor redundant.  The Board does not find that this 
evidence is material, however, as it does not bear directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered to decide fairly the merits of the claim.  

The newly submitted written statements of the veteran and his 
representative and the veteran's testimony confirm that the 
veteran was treated for suspected typhoid fever in service.  
This fact was known at the time of the last final 
disallowance.  The statements and testimony also reflect the 
veteran's belief that the medication he took for the fever 
caused him to develop bleeding, either from the rectum or in 
the stomach.  The statements of the veteran's acquaintances 
attest to the character of the veteran such that the Board 
has no reason to doubt his credibility.  Again, however, 
these statements and testimony, alone, are insufficient to 
prove a nexus between a current disability and service, 
Espiritu, 2 Vet. App. at 494-5, and thus insufficient to 
reopen the claim, see Hickson, supra.  

All of the newly submitted medical documents merely show 
that, since the Board last denied the veteran's claim, he has 
continued to complain of, and receive treatment for, 
variously diagnosed medical disorders.  However, while the 
veteran was being treated, no medical professional linked any 
of those disorders to the in-service suspected typhoid fever 
or to the medication taken to control that fever.  The 
absence of such a link formed the basis of the Board's last 
denial of the veteran's claim for service connection for 
residuals of typhoid fever.  As stated above, absent 
competent evidence speaking to such relationship, reopening 
is not warranted.

Having determined that new and material evidence has not been 
submitted, the Board may not reopen the veteran's previously 
denied claim of entitlement to service connection for 
residuals of typhoid fever.  




ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for 
residuals of a back injury is denied.

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for 
residuals of typhoid fever is denied.


REMAND

The veteran seeks service connection for residuals of a 
spinal tap that he underwent in service.  He asserts that 
these residuals include numbness and pain of the lower 
extremities, and occasionally, paralysis from the waist down 
to the lower extremities.  For the reason that follows, 
additional development under the VCAA is necessary before the 
Board can decide this claim.

For instance, according to testimony the veteran presented 
March 6, 1997, at a hearing held at the RO before a hearing 
officer, there is relevant evidence that is outstanding and 
needs to be secured.  Allegedly, in October 1996, the veteran 
sought treatment for residuals of his spinal tap at a VA 
Medical Center in Georgia (the transcriber questioned the 
name of the town).  See Transcript at 20.  Records of this 
treatment are not in the claims file.  The RO should thus 
secure them on remand.  First, however, the RO should contact 
the veteran and seek more specific information on the 
treatment, including the name of the town in Georgia where 
the VA facility is located. 

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty 
to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination is necessary.  In this case, service medical 
records confirm that the veteran underwent a spinal tap 
during service and post-service medical records establish 
that the veteran has complained of, and received treatment 
for, problems associated with his lower extremities.  To 
date, however, no physician has addressed whether such 
problems are related to the in-service spinal tap.  Given 
this fact, an examination is necessary on remand.  In 
affording the veteran such an examination, the RO should 
ensure that the examiner reviews the entire claims file, and 
based upon that review and a thorough evaluation of the 
veteran, determines whether the veteran has any residuals of 
the in-service spinal tap. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to identify the location of 
the VA facility where, in October 1996, he 
last received treatment for residuals of 
his in-service spinal tap.  The RO should 
then request, obtain and associate with 
the claims file records of the veteran's 
treatment at that facility, as well as any 
other treatment records identified by the 
veteran.  If the records are unavailable, 
VA should note this fact in writing in the 
record. 

2.  Thereafter, the RO should afford the 
veteran a VA examination to determine 
whether the veteran has residuals of his 
in-service spinal tap.  VA should forward 
the claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should identify 
all currently manifested residuals of the 
in-service spinal tap, with appropriate 
diagnoses.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations, is 
completed.  Such action should include 
informing the veteran of the evidence 
needed to support his claim, including 
medical evidence diagnosing residuals of 
the in-service spinal tap, and explaining 
to him whether he is responsible for 
submitting such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  The RO should also 
request the veteran to submit to VA any 
evidence in his possession pertinent to 
his claim.  The RO should afford the 
veteran an opportunity to respond to this 
notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

4.  Once all development is completed, 
the RO should re-adjudicate the veteran's 
claim based on a consideration of all of 
the evidence of record.  If the RO denies 
the benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



